Name: Commission Implementing Directive (EU) 2019/68 of 16 January 2019 establishing technical specifications for the marking of firearms and their essential components under Council Directive 91/477/EEC on control of the acquisition and possession of weapons (Text with EEA relevance.)
 Type: Directive_IMPL
 Subject Matter: executive power and public service;  technology and technical regulations;  international security;  marketing;  defence;  consumption
 Date Published: 2019-01-17

 17.1.2019 EN Official Journal of the European Union L 15/18 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2019/68 of 16 January 2019 establishing technical specifications for the marking of firearms and their essential components under Council Directive 91/477/EEC on control of the acquisition and possession of weapons (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/477/EEC of 18 June 1991 on control of the acquisition and possession of weapons (1), and in particular Article 4(2a) thereof, Whereas: (1) Article 4(1) of Directive 91/477/EEC obliges Member States to ensure that firearms and their essential components, whether part of a firearm or placed separately on the market, have a clear, permanent and unique marking applied to them. Article 4(2) of that Directive defines the information to be included in the marking in order to increase the traceability of firearms and their essential components and to facilitate their free movement. For very small essential components, the information that has to be included in the marking is confined to a serial number or alphanumeric or digital code. Article 4(4) of that Directive requires Member States to maintain a data-filing system and to record in it all information needed in order to trace and identify firearms, including information about the marking applied to a firearm and its essential components and information about any conversions or modifications to a firearm leading to a change in its category or sub-category, such as information about the entity that replaced or modified an essential component. (2) In the case of a transfer from government stocks to permanent civilian use, the identity of the transferring entity must also be included in the marking. Unless the identity is already present as part of an existing marking, it must be included when the transfer to civilian use occurs. (3) Directive 91/477/EEC further obliges Member States to ensure that each elementary package of complete ammunition is marked in such a way as to indicate the name of the manufacturer, the identification batch (lot) number, the calibre and the type of ammunition. Given current market practice for packaging ammunition and the current state of technology, it is not necessary at this stage to establish technical specifications for that marking. This Directive should therefore apply to the marking of firearms and their essential components only (including very small essential components). (4) Adequate font size of markings is critical to achieve the objective of increasing traceability of firearms and their essential components. The technical specifications should therefore lay down a minimum font size that Member States should be required to follow when setting the font size for those markings in their national law. (5) Having regard to the United Nations International Small Arms Control Standard (ISACS) on marking and recordkeeping, frames and receivers made from non-metallic materials of a kind that risks compromising the clarity and permanence of the marking (for example, frames or receivers made from certain categories of polymer) should be required to have their marking applied to a metal plate that is permanently embedded in the material of the frame or receiver. Member States should be free to allow the use of some other technique, such as deep cut laser engraving, that ensures an equivalent level of clarity and permanence for the marking of frames and receivers made of non-metallic materials. (6) To facilitate the traceability of firearms and their essential components in Member States' data-filing systems, Member States should be required to choose from amongst only Latin, Cyrillic or Greek when determining which alphabet or alphabets may be used to mark firearms and their essential components. Similarly, the numeral systems that may be used for the marking of firearms and their essential components should be restricted to Arabic or Roman, as determined by each Member State. (7) This Directive is without prejudice to Article 3 of Directive 91/477/EEC. (8) In accordance with the Joint Political Declaration of 28 September 2011 of Member States and the Commission on explanatory documents (2), Member States have undertaken to accompany, in justified cases, the notification of their transposition measures with one or more documents explaining the relationship between the components of a directive and the corresponding parts of national transposition instruments. (9) The measures provided for in this Directive are in accordance with the opinion of the Committee established by Article 13b(1) of Directive 91/477/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Scope This Directive applies to firearms and their essential components, but it does not apply to elementary packages of complete ammunition. Article 2 Technical specifications for the marking of firearms and their essential components Member States shall ensure that the marking required by Article 4 of Directive 91/477/EEC meets the technical specifications set out in the Annex to this Directive. Article 3 Transposition provisions 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 17 January 2020 at the latest. They shall immediately inform the Commission thereof. When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 4 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 5 Addressees This Directive is addressed to the Member States. Done at Brussels, 16 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 256, 13.9.1991, p. 51. (2) OJ C 369, 17.12.2011, p. 14. ANNEX Technical specifications for the marking of firearms and their essential components 1. The font size used in the marking is as laid down by the Member State. The size or minimum size laid down by each Member State shall be at least 1,6 mm. Where required, a smaller font size may be used for the marking of essential components that are too small to be marked in compliance with Article 4 of Directive 91/477/EEC. 2. For frames or receivers made from a non-metallic material of a kind specified by the Member State, the marking is applied to a metal plate that is permanently embedded in the material of the frame or receiver in such a way that: (a) the plate cannot be easily or readily removed; and (b) removing the plate would destroy a portion of the frame or receiver. Member States may also permit the use of other techniques for marking such frames or receivers, provided that those techniques ensure an equivalent level of clarity and permanence for the marking. In determining which non-metallic materials to specify for the purposes of this specification, Member States shall have regard to the extent to which the material may compromise the clarity and permanence of the marking. 3. The alphabet used in the marking is as laid down by the Member State. The alphabet or alphabets laid down by each Member State shall be Latin, Cyrillic or Greek. 4. The numeral system used in the marking shall be as laid down by the Member State. The numeral system or systems laid down by each Member State shall be Arabic or Roman.